IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 612 MAL 2014
                              :
                Respondent    : Petition for Allowance of Appeal from the
                              : Order of the Superior Court
                              :
           v.                 :
                              :
                              :
WILLIAM E. CLEARY,            :
                              :
                Petitioner    :


                                   ORDER


PER CURIAM

      AND NOW, this 23rd day of December, 2014, the Petition for Allowance of

Appeal is DENIED.